PER CURIAM.
Plaintiff’s right of recovery in this action was wholly dependent upon the degree of credibility which the trial justice, in the proper exercise of his judicial discretion, saw fit to attach to the testimony of plaintiff’s wife. She was a witness interested in the event of the action, since the result of the trial adversely to plaintiff would tend to convict her of an attempted fraud upon the defendant. Her testimony, therefore, was not conclusive, but was subject to discredit, though she may not have been directly contradicted, and her general character for truth •and veracity may not have been impeached. That the consideration of the above was disregarded by the justice on the trial of this action, and that the judgment appealed from proceeded from facts assumed, and of which there was no evidence, is too apparent to admit of dispute. Justice requires that there should be •a new trial. Judgment reversed, and new trial ordered, with costs ■of this appeal and of the court below to the party prevailing on the new trial.